  8:17-cr-00262-JMG-MDN Doc # 192 Filed: 08/06/20 Page 1 of 2 - Page ID # 474



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                            8:17CR262

         vs.
                                                               ORDER ON APPEARANCE FOR
TIERA ROWSEY-HARRIS,                                         SUPERVISED RELEASE VIOLATION

                         Defendant.


        The defendant appeared before the Court on August 6, 2020 regarding Amended Petition for
Offender Under Supervision [165].       David Stickman represented the defendant.          Donald Kleine
represented the government. The defendant was advised of the alleged violation(s) of supervised
release, right to retain or appointment of counsel, and any right to a preliminary hearing in accordance
with Federal Rule of Criminal Procedure 32.1(a)(3).
        The government made an oral motion to dismiss Petition for Offender Under Supervision [145].
The government’s oral motion to dismiss Petition for Offender Under Supervision [145] is granted
without objection.
        The defendant freely, knowingly, intelligently, and voluntarily waived the right to a preliminary
hearing. Fed. R. Crim. P. 32.1(b)(1)(A). The Court finds probable cause as alleged in the petition to
believe the defendant violated the terms of supervised release and the defendant should be held to
answer for a final dispositional hearing. Fed. R. Crim. P. 32.1(b)(1)(C). The defendant shall appear
personally for a final dispositional hearing before Chief U.S. District Judge John M. Gerrard in
Courtroom 1 (Special Proceedings), Roman L. Hruska Federal Courthouse, 111 South 18th Plz,
Omaha, NE, at 11:00 a.m. on September 17, 2020.
        The government moved for detention based upon flight. The defendant freely, knowingly,
intelligently, and voluntarily waived the right to a detention hearing. The court finds that the defendant
failed to meet her burden to establish by clear and convincing evidence that she will not flee. Fed. R.
Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1). The government’s motion for detention is granted as to
flight and the defendant shall be detained until further order of the Court.
        The defendant shall be committed to the custody of the Attorney General or designated
representative for confinement in a correctional facility and shall be afforded a reasonable opportunity
for private consultation with defense counsel. Upon order of a United States court or upon request of
an attorney for the government, the person in charge of the corrections facility shall deliver the
defendant to the United States Marshal for an appearance in connection with a court proceeding.
8:17-cr-00262-JMG-MDN Doc # 192 Filed: 08/06/20 Page 2 of 2 - Page ID # 475




    IT IS SO ORDERED.


    Dated this 6th day of August, 2020.

                                              BY THE COURT:

                                              s/ Susan M. Bazis
                                              United States Magistrate Judge




                                          2
